     Case 2:15-cv-00646-KJM-DMC Document 165 Filed 01/12/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   KIMBERLY R. OLSON,                               No. 2:15-CV-0646-KJM-DMC
12                     Plaintiff,
13          v.                                        ORDER
14   HORNBROOK COMMUNITY
     SERVICES DISTRICT, et al.,
15
                       Defendants.
16

17

18                  Plaintiff, who is proceeding pro se, brings this civil action. Pursuant to Eastern

19   District of California Local Rule 230(c), the hearing scheduled for January 13, 2021, at 10:00

20   a.m., before the undersigned in Redding, California, on Plaintiff’s motion for reconsideration,

21   ECF No. 162, is hereby taken off calendar because no opposition to the motion has been filed.

22   These, and all other pending motions, are submitted on the record and briefs without oral

23   argument or further briefing.

24                  IT IS SO ORDERED.

25   Dated: January 12, 2021
                                                          ____________________________________
26                                                        DENNIS M. COTA
27                                                        UNITED STATES MAGISTRATE JUDGE

28
                                                      1
